Citation Nr: 0334049	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  99-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for disability manifested 
by joint pain, muscle pain, and fatigue, including as due to 
an undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991, including service in the Southwest Asia theatre of 
operations during the Persian Gulf War (PGW).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A personal hearing was conducted at the RO in December 
1999.  The case was previously before the Board and was 
remanded in January 2001.   


REMAND

Pursuant to the Board's January 2001 remand, an examination 
was conducted in February 2003.  The veteran's representative 
contends that the VA examiner was a nurse practitioner and 
not a medical doctor, and that the examination was therefore 
inadequate.  It is not clear from the February 2003 
examination report whether the examiner is a medical doctor 
or a nurse practitioner.  

The underlying questions in this case involving undiagnosed 
illness claims are medically complex in nature.  Moreover, 
the Board notes that the veteran herself is apparently a 
nurse, and her medical training must therefore be considered 
when weighing her statements and testimony.  The Board does 
not in any manner disparage the qualifications of the 
examiner who conducted the February 2003 examination, and the 
veteran's representative has also expressly indicated that 
the qualifications or competency of that examiner are not 
being questioned.  However, under the particular 
circumstances of this case where the underlying medical 
questions are complex and where the veteran has also received 
some medical training as a nurse, the Board believes that 
appropriate examination by a medical doctor or doctors is 
necessary.  The Board notes that the representative has 
requested an opinion by an independent medical expert.  
However, in view of the nature of the claims at issue, the 
Board believes that at this point in the appeal process 
actual examination of the veteran with an appropriate 
etiology opinion is the most appropriate course of action.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

2.  The veteran should be afforded VA 
examination(s) to be conducted by an 
appropriate medical doctor or doctors to 
ascertain the nature and etiology of the 
claimed disability manifested by joint 
pain, muscle pain and fatigue.  The 
claims file must be made available to the 
examiner(s) for review in connection with 
the examination(s).  After reviewing the 
claims file and examining the veteran, 
the examiner(s) should clearly indicate 
whether the claimed joint pain, muscle 
pain, and fatigue are attributable to a 
known clinical diagnosis or diagnoses.  
If so, the examiner(s) should then offer 
an opinion as to whether such medically 
diagnosed disability or disabilities are 
causally related to the veteran's period 
of active duty service.  If there are 
signs and symptoms of joint pain, muscle 
pain, and fatigue which the examiner(s) 
cannot attribute to a known clinical 
diagnosis or diagnoses, the examiner(s) 
should so state.  The reports of the 
examinations should include a complete 
rationale for all opinions expressed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




